DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Response to Amendment
Applicant’s amendment to the claims, filed on July 27, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on July 27, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments with respect to claim rejections under 35 USC §§ 102 & 103 have been considered but are not persuasive in view of the following updated claim rejections found below.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9 - 11, 23 - 30, and 32 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (USPAPN US 2016/0300808 A1), and in view of FANG et al. (USPAPN US 2019/0013284 A1), hereinafter as Fang.

Regarding claim 6, figs. 1 - 8 and 13 of Kuo discloses a semiconductor package (100), comprising:
a semiconductor die (10; ¶ 18) having a first surface (a portion of bottom surface of 10);
a conductive layer (14 and/or 16; ¶ 18) coupled to the first surface;
a protective layer (18; ¶ 24) coupled to the conductive layer, wherein a second surface of the protective layer (bottommost surface of 18) extends farther away from the first surface of the semiconductor die than does the conductive layer, and wherein the protective layer includes an orifice (20) with a sloped sidewall (sloped sidewall of 20) extended from the second surface of the protective layer to the conductive layer (as seen in fig. 7);
a pillar layer (36; ¶ 24) coupled to the conductive layer and the polyimide layer;
a conductive sphere (114; ¶ 25) coupled to the solder layer; and
a conductive terminal (54, 46, and/or 44) coupled to the solder layer and exposed to a surface of the package (54 is exposed on the sides as seen in fig. 7), the first surface of the semiconductor die facing the conductive terminal (as seen in fig. 7), wherein the solder layer includes:
a first portion (361) extending from the second surface of the polyimide layer toward the conductive terminal, the first portion has a first circumference (circumference of 361 as seen in fig. 13; ¶ 19: The shape of the conductive piece 26 can be changed by adjusting the shape of the opening 24. For example, if the opening 24 is in a shape of a cube or a truncated cone, the conductive piece 26 above the protective layer 18 will be shaped into a corresponding cube or a corresponding truncated cone. ¶ 24: The conductive pillar 36 may be a cube or other shapes. ¶ 28: Fig. 13 is similar to fig. 7.); and
a second portion (362) connecting the first portion to the conductive terminal, wherein the second portion has successively increasing circumferences that are each greater than the first circumference such that the second portion of the solder layer has a second circumference at the conductive terminal greater than the first circumference (increasing circumferences of 362 as seen in fig. 13; ¶ 19: The shape of the conductive piece 26 can be changed by adjusting the shape of the opening 24. For example, if the opening 24 is in a shape of a cube or a truncated cone, the conductive piece 26 above the protective layer 18 will be shaped into a corresponding cube or a corresponding truncated cone. ¶ 24: The conductive pillar 36 may be a cube or other shapes. ¶ 28: Fig. 13 is similar to fig. 7.).
But ¶ 24 of Kuo does not expressly disclose the pillar layer (36) is a solder layer. ¶ 24 of Kuo does disclose that the pillar layer may be copper, alloy or other metals. Figs. 1A - 2H and ¶ 34 of Fang discloses a semiconductor package (1) similar to that of Kuo, such that the pillar layer (13, 13b4) is made of tin (Sn), Ag or other metal or alloy with a low melting point. In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, both prior art have similar materials disclosed for the pillar layer (alloy or metals) and metal or alloy with a low melting point is another known material that serves as solder suitability.
But ¶ 24 of Kuo does not expressly disclose the protective layer (18) is a polyimide layer. ¶ 24 of Kuo does disclose that the protective layer could be silicon oxide, silicon nitride or other insulating materials. Figs. 1A - 2H of Fang discloses a semiconductor package (1) similar to that of Kuo, such that the protective layer (14) is made of polyimide, among other materials such as inorganic materials made of silicon (¶ 30). In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, both prior art have similar materials disclosed for the protective layer (based on inorganic materials such as silicon) and polyimide is another known material that serves protection/isolation suitability.

Regarding claim 9, Kuo and Fang disclose the package of claim 6, but Kuo does not expressly disclose wherein the conductive sphere comprises copper. ¶ 25 of Kuo discloses that the conductive sphere may be formed by conductive materials. ¶ 34 of Fang discloses that copper is a known material. In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, both prior art have conductive materials requirement and copper is a known conductive material.

Regarding claim 10, Kuo and Fang disclose the package of claim 6, Kuo discloses further comprising a flux adhesive material (16; ¶ 19) abutting the solder layer.

Regarding claim 11, Kuo and Fang disclose the package of claim 6, but Kuo does not expressly disclose further comprising a package molding abutting the solder layer, the conductive sphere physically isolated from the package molding. However, figs. 1A and 1B of Fang discloses a package (1) comprising a package molding (15) abutting a solder layer (13, 13b4), a conductive sphere (13b) physically isolated (by way of 13b4) from the package molding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kuo with the package molding of Fang, in order to provide isolation or packaged bodies (¶¶ 25 & 32 of Fang).
	
Regarding claim 23, Kuo and Fang disclose the package of claim 6, Kuo discloses wherein the orifice has a first area with a first width on the second surface of the protective (Fang: polyimide) layer (area of 20 with width closer to 114) and a second area with a second width on the conductive layer (area of 20 with width closer to 16), the second width being less than the first width (as seen in fig. 7).

Regarding claim 24, Kuo and Fang disclose the package of claim 23, but fig. 7 and ¶ 25 of Kuo do not disclose wherein the conductive sphere has a diameter less than the first width and greater than the second width. However, in view of MPEP § 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, it is noted that ¶ 25 of Kuo discloses the shape of the conductive sphere is not limited, therefore, a shape having smaller size is possible. For example, see figs. 7 and 8 of Kuo where different sizes are possible for 114. Therefore, adjusting the shape and size of the conductive sphere having a diameter less than the first width and greater than the second width would be obvious to one of ordinary skill in the art before the effective filing date of the invention in view of ¶ 25 of Kuo.

Regarding claim 25, Kuo and Fang disclose the package of claim 23, Kuo discloses wherein the first area of the orifice is within a footprint of the conductive layer (as seen in fig. 7, where 16 overlaps 20).

Regarding claim 26, Kuo and Fang disclose the package of claim 23, Kuo discloses further comprising a flux adhesive material (16; ¶ 19: under bump metallization or seed layer) disposed on the second area, wherein the solder layer is coupled to the conductive layer through the flux adhesive material (as seen in fig. 7).

Regarding claim 27, Kuo and Fang disclose the package of claim 26, Kuo discloses wherein the flux adhesive material covers a portion of the sloped sidewall adjacent to the conductive layer (¶ 19: under bump metallization or seed layer on 16 provided within 20), and wherein the rest of the sloped sidewall directly abuts the solder layer (as seen in fig. 7; ¶ 19).

Regarding claim 28, figs. 1 - 8 and 13 of Kuo discloses a semiconductor package (100), comprising:
a semiconductor die (10; ¶ 18) including a first surface with circuitry (a portion of bottom surface of 10; ¶ 18);
a conductive structure (14 and/or 16; ¶ 18) at the first surface, the conductive structure coupled to the circuitry (¶ 18);
a protective layer (18; ¶ 24) coupled to the conductive structure and to the first surface, wherein a second surface of the protective layer (bottommost surface of 18) extends farther away from the first surface of the semiconductor die than does the conductive structure, and wherein the protective layer includes an opening (20) with a sloped sidewall (sloped sidewall of 20) extended from the second surface to the conductive structure (as seen in fig. 7);
a pillar structure (36; ¶ 24) coupled to the conductive structure;
a conductive sphere (114; ¶ 25) disposed within the solder structure; and
a conductive terminal (54, 46, and/or 44) of the package coupled to the solder structure, wherein the solder structure includes:
a first portion (361) extending from the second surface of the protective layer toward the conductive terminal, the first portion has a first circumference (circumference of 361 as seen in fig. 13; ¶ 19: The shape of the conductive piece 26 can be changed by adjusting the shape of the opening 24. For example, if the opening 24 is in a shape of a cube or a truncated cone, the conductive piece 26 above the protective layer 18 will be shaped into a corresponding cube or a corresponding truncated cone. ¶ 24: The conductive pillar 36 may be a cube or other shapes. ¶ 28: Fig. 13 is similar to fig. 7.); and
a second portion (362) connecting the first portion to the conductive terminal, wherein the second portion has successively increasing circumferences that are each greater than the first circumference such that the second portion of the solder structure has a second circumference at the conductive terminal greater than the first circumference (increasing circumferences of 362 as seen in fig. 13; ¶ 19: The shape of the conductive piece 26 can be changed by adjusting the shape of the opening 24. For example, if the opening 24 is in a shape of a cube or a truncated cone, the conductive piece 26 above the protective layer 18 will be shaped into a corresponding cube or a corresponding truncated cone. ¶ 24: The conductive pillar 36 may be a cube or other shapes. ¶ 28: Fig. 13 is similar to fig. 7.).
But ¶ 24 of Kuo does not expressly disclose the pillar structure (36) is a solder structure. ¶ 24 of Kuo does disclose that the pillar structure may be copper, alloy or other metals. Figs. 1A - 2H and ¶ 34 of Fang discloses a semiconductor package (1) similar to that of Kuo, such that the pillar structure (13, 13b4) is made of tin (Sn), Ag or other metal or alloy with a low melting point. In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, both prior art have similar materials disclosed for the pillar structure (alloy or metals) and metal or alloy with a low melting point is another known material that serves as solder suitability.
But ¶ 24 of Kuo does not expressly disclose the protective layer is a polyimide layer. ¶ 24 of Kuo does disclose that the protective layer could be silicon oxide, silicon nitride or other insulating materials. Figs. 1A - 2H of Fang discloses a semiconductor package (1) similar to that of Kuo, such that the protective layer (14) is made of polyimide, among other materials such as inorganic materials made of silicon (¶ 30). In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, both prior art have similar materials disclosed for the protective layer (based on inorganic materials such as silicon) and polyimide is another known material that serves protection/isolation suitability.

Regarding claim 29, Kuo and Fang disclose the package of claim 28, Kuo discloses wherein the first surface of the semiconductor die faces toward the conductive terminal (as seen in fig. 7).

Regarding claim 30, Kuo and Fang disclose the package of claim 28, Kuo discloses further comprising a seed layer (14; ¶ 25) between the conductive structure (16) and the first surface of the semiconductor die.

Regarding claim 32, Kuo and Fang disclose the package of claim 30, Kuo discloses wherein the conductive structure (16) and the seed layer (14) share a same perimeter (16: inner perimeter where 14 is encompassed; 14: outer perimeter; thus both inner perimeter of 16 and outer perimeter of 14 overlaps and shares the same perimeter line). 

Regarding claim 33, Kuo and Fang disclose the package of claim 30, Kuo discloses wherein the conductive structure is coupled to the circuitry through the seed layer (as seen in fig. 7).

Regarding claim 34, Kuo and Fang disclose the package of claim 28, Kuo discloses wherein the opening has a first area with a first width on the second surface of the protective (Fang: polyimide) layer (area of 20 with width closer to 114) and a second area with a second width on the conductive structure (area of 20 with width closer to 16), the second width being less than the first width (as seen in fig. 7).

Regarding claim 35, Kuo and Fang disclose the package of claim 34, but fig. 7 and ¶ 25 of Kuo do not disclose wherein the conductive sphere has a diameter less than the first width and greater than the second width. However, in view of MPEP § 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, it is noted that ¶ 25 of Kuo discloses the shape of the conductive sphere is not limited, therefore, a shape having smaller size is possible. For example, see figs. 7 and 8 of Kuo where different sizes are possible for 114. Therefore, adjusting the shape and size of the conductive sphere having a diameter less than the first width and greater than the second width would be obvious to one of ordinary skill in the art before the effective filing date of the invention in view of ¶ 25 of Kuo.

Regarding claim 36, Kuo and Fang disclose the package of claim 34, Kuo discloses wherein the first area of the opening is within a footprint of the conductive structure (as seen in fig. 7, where 16 overlaps 20).

Regarding claim 37, Kuo and Fang disclose the package of claim 34, Kuo discloses further comprising a flux adhesive material (16; ¶ 19: under bump metallization or seed layer) disposed on the second area, wherein the solder structure is coupled to the conductive structure through the flux adhesive material (as seen in fig. 7).

Regarding claim 38, Kuo and Fang disclose the package of claim 37, Kuo discloses wherein the flux adhesive material covers a portion of the sloped sidewall adjacent to the conductive structure (¶ 19: under bump metallization or seed layer on 16 provided within 20), and wherein the rest of the sloped sidewall directly contacts the solder structure (as seen in fig. 7; ¶ 19).

Regarding claim 39, Kuo and Fang disclose the package of claim 28, Kuo discloses wherein the solder structure has a first width at the surface of the polyimide layer (365) and a second width at the conductive terminal (367), the first width being less than the second width (¶ 25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Fang as applied to claim 6 above, and further in view of TANIE et al. (USP App. Pub. No. US 2010/0193936 A1), hereinafter as Tanie.

Regarding claim 7, Kuo and Fang disclose the package of claim 6, but Kuo and Fang do not expressly disclose wherein the conductive sphere has a diameter of 60 microns or less. However, ¶ 25 of Kuo discloses that the shape of the conductive sphere (114) is not limited.
¶ 45 of Tanie discloses that the diameter of conductive sphere 4 is 0.065 mm (0.65 microns). However, ¶ 44 of Tanie discloses that the diameter of conductive sphere 4 can be controlled to adjust the thickness of solder layer 5. Figs. 8A, 8B, 10A, and 11 of Tanie further illustrates different heights (thicknesses) of solder layer 5 provides different advantages and characteristics, such as protecting the polyimide layer from breakage and increasing reliability of the semiconductor package (¶ 50).
In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, wherein the conductive sphere has a diameter of 60 microns or less would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kuo and Fang with the thickness of the solder layer 5 of Tanie and encompass the conductive sphere has a diameter of 60 microns or less, in order to protect the polyimide layer from breakage and increasing reliability of the semiconductor package (¶ 50).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Fang as applied to claim 6 above, and further in view of Tani and Hsu (USPAPN US 2009/0014896 A1).

Regarding claim 12, Kuo and Fan disclose the package of claim 6, but Kuo does not expressly discloses wherein the solder layer has a volume that is approximately equivalent to that of a sphere having a diameter ranging between 60 and 80 microns less a volume of the conductive sphere.
¶ 45 of Tanie discloses that the diameter of conductive sphere 4 is 0.065 mm (0.65 microns). However, ¶ 44 of Tanie discloses that the diameter of conductive sphere 4 can be controlled to adjust the thickness of solder layer 5. Figs. 8A, 8B, 10A, and 11 of Tanie further illustrates different heights (thicknesses) of solder layer 5 provides different advantages and characteristics, such as protecting the polyimide layer from breakage and increasing reliability of the semiconductor package (¶ 50).
Fig. 5 of Hsu discloses a semiconductor package comprising a semiconductor die (200), a conductive layer (210), a passivation layer (220), a solder layer (330), a conductive sphere (300), and a conductive terminal (110). ¶¶ 45 - 47 of Hsu discloses by adjusting the diameter of 300, design have more choices, such as providing different height of the solder layer 330, which also affects the volume of the solder layer 330.
In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kuo and Fang with the solder layer 5 of Tanie having a volume that is approximately equivalent to that of a sphere having a diameter ranging between 60 and 80 microns less a volume of the conductive sphere, in order to avoid unusual underfilling, avoiding voids, and/or improving fine line width and fine line pitch (¶¶ 45 - 47 of Hsu).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Fang as applied to claim 30 above, and further in view of Hwang et al. (USPAPN US 2011/0233761 A1), hereinafter as Hwang.

Regarding claim 31, Kuo and Fang disclose the package of claim 30, but ¶ 25 of Kuo does not disclose wherein the seed layer (14) comprises copper or tin-tungsten alloy. ¶ 25 of Kuo discloses the barrier layer 14, among other things, may be conductive pieces formed by conductive materials. ¶ 27 of Hwang discloses that it is known in the art for materials of barrier layer can be made of copper-containing material. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kuo with the copper-containing material for a barrier layer of Hwang, in order to provide protection, antioxidation, or oxide resistant layer to prevent surfaces from oxidation (¶ 27 of Hwang). In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, Kuo discloses the use of a barrier layer and Hwang discloses materials for a barrier layer, where both barrier layers serve the purpose of providing protection. 21108

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818